Citation Nr: 1204683	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  03-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2005, the Board denied service connection for bronchial asthma.  
Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2007, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (Joint Motion), which the Court granted in an Order issued the same month.  The Joint Motion moved for the Court to vacate and remand the November 2005 Board decision as the parties concluded that the Veteran was entitled to the presumption of soundness with respect to his bronchial asthma and, if such was insufficient to grant the claim, the Board should obtain a VA examination in order to address whether the Veteran's asthma clearly and unmistakably pre-existed service and, if so, whether such was aggravated beyond the normal progression of the disease by service.

As such, in June 2007, the Board remanded the claim in order to request that the Veteran identify any additional, outstanding medical records relevant to his claim, to provide him notice in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006), and to obtain a medical examination and opinion in accordance with the Joint Motion.  

Thereafter, in August 2009, the Board again denied the Veteran's claim of entitlement to service connection for bronchial asthma, finding that the presumption of soundness had been rebutted as there was clear and unmistakable evidence that such disorder pre-existed service and was not aggravated by service, and his pre-existing bronchial asthma was not aggravated by service.  The Veteran again appealed to the Court.  In a June 2011 Memorandum Decision, the Court determined that the presumption of soundness was not rebutted and the Veteran's asthma was aggravated by service.  As such, the Court vacated and remanded the Board's decision in order for the Board to consider whether there is a nexus between the Veteran's current asthma and his in-service aggravation.  

The Board observes that, after the Court's issuance of the Memorandum Decision, the Veteran submitted additional evidence in December 2011 and specifically requested that his case be remanded to the agency of original jurisdiction (AOJ) for initial consideration of the new evidence.  However, as the Board herein grants the Veteran's claim in full, there is no prejudice to him in failing to remand for AOJ consideration of the new evidence and, as such, the Board may proceed with a decision at this time.

As noted in the Board's August 2009 decision, in July 2002, the Veteran filed an informal claim of entitlement to service connection for "heart problems."  In a February 2005 rating decision, the RO denied service connection for cardiomyopathy.  In February 2005, the Veteran indicated disagreement with this rating action.  As such, in November 2005, the Board remanded the issue of entitlement to service connection for cardiomyopathy for the issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999); however, at a later date in November 2005, the Veteran withdrew his claim of entitlement to service connection for such disorder.  Despite such withdrawal, the RO still issued a statement of the case in January 2009.  However, the Veteran did not file a substantive appeal as to the issue of entitlement to service connection for cardiomyopathy.  Therefore, this issue is not properly before the Board.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in September 2005; a transcript of that hearing is associated with the claims file.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all reasonable doubt in the Veteran's favor, bronchial asthma had its onset during his military service.


CONCLUSION OF LAW

Bronchial asthma was incurred during the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1111, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bronchial asthma herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

At his September 2005 Board hearing and in documents of record, the Veteran contends that, while he had asthma as a child, such resolved prior to the entry of his military service.  He alleges that while fighting fires during service, he either incurred asthma or, in the alternative, aggravated his pre-existing asthma.  As such, the Veteran claims that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran has a current diagnosis of asthma.  In this regard, the Board notes that a November 2008 VA examiner found no evidence of the Veteran's claimed asthma on December 2008 pulmonary function tests (PFTs) as evidenced by normal FEV1/FVC and no change with a bronchodilator.  Additionally, the examiner noted that PFTs from 2002 contained in the claims file showed a normal FEV1/FVC ratio and, therefore, strictly speaking, asthma could not be objectively diagnosed.  However, treatment records from various private physicians detail a long history of asthma.  Specifically, in 1994, Dr. Black diagnosed the Veteran with chronic asthma with a history of asthma attacks dating back to 1987.  Moreover, in records dated in 2002, Dr. Balingit and Dr. Sampong both recorded diagnoses of asthma and bronchial asthma.  Dr. Balingit also indicated that he had treated the Veteran since August 2001 for asthma.  Therefore, while the most recent medical evidence of record shows no current diagnosis, the Board finds that the Veteran has had a current diagnosis of asthma while his claim has been pending.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Therefore, the remaining inquiry is whether the Veteran's asthma is related to his military service.  In this regard, the Board notes that the Veteran's service treatment records reflect that, upon physical examination at his February 1951 induction examination, his respiratory system was noted to be normal.  On report of medical history, the Veteran himself reported having, or having had, asthma, shortness of breath, and other symptoms which could be associated with asthma, namely pain or pressure in chest and chronic cough, by checking "yes" in the boxes corresponding to these symptoms and manifestations.  The back of the report of medical history reflects what appears to be a physician's notation that the Veteran reported experiencing asthma as a 14 year old, but had not had an asthma attack since that time.  As such, while the Veteran reported that he had asthma prior to service, his physical examination at the time of his entrance into military service failed to note such.  Rather, his respiratory system was normal upon clinical evaluation and, therefore, the presumption of soundness attaches. 

As indicated previously, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that asthma existed prior to service and was not aggravated by service.  As will be discussed below, the Board finds that the evidence clearly and unmistakably shows that the Veteran's asthma pre-existed service; however, the evidence does not show that such clearly and unmistakably was not aggravated by service.  Therefore, the presumption of soundness has not been rebutted and, as there is evidence of in-service incurrence, the Board finds that service connection for bronchial asthma is warranted.

In regard to the Board's finding that the Veteran's asthma pre-existed service, the Board notes that the Veteran himself has reported that his asthma existed before he joined the military.  As indicated previously, on his February 1951 report of medical history, he reported that he experienced asthma as a 14 year old.  Additionally, a March 1951 service treatment record reflects that the Veteran reported that he had asthma from 1941 to 1944.  In June 1951, he also indicated that he had asthma in 1940  and had repeated asthma until 1944 when he was given a course of shots.  The Veteran further reported that he had severe asthma between the ages of 10 and 14.  Additionally, the Physical Evaluation Board noted in August 1951 that the Veteran had noted recurrent attacks of bronchial asthma from ages 10 to 14 and that such pre-existed his military service.

Post-service records show that Dr. Balingit had treated the Veteran since August 2001 and that the Veteran had reported that he had asthma from ages 10 to 14, but after the age 14, he became free of asthma until it recurred in 1951 during service.  In a statement received in February 2008, Dr. Balingit indicated that the Veteran outgrew his childhood asthma prior to entering military service in 1951.  Dr. Balingit also stated that it was widely reported in medical literature that over 50 percent of children with asthma outgrow it prior to their late teenage years and many go on to live an asthma-free life, unless there is a triggering event that causes the asthma to recur.

The November 2008 VA examiner determined that the Veteran's asthma clearly and unmistakably pre-existed the commencement of active service in March 1951 based on his history.  The VA examiner also noted that she had conducted an extensive literature search regarding individuals "growing out of" childhood asthma.  She indicated that while some individuals do seem to be into remission and never have asthma again after childhood, a certain percentage do have recurrence in adulthood.  The VA examiner reported that the definition of recur is "to occur again after an interval."  She indicated that in none of the literature is it stated that an individual is cured of childhood asthma and that asthma in adulthood is a new disease, rather the adult asthma is a recurrence of the childhood disease.  The VA examiner reported that she had found no available measure to know which individuals will have recurrence and which will not.  As such, neither the Veteran nor the enlistment examiner could have predicted that he would have onset of symptoms presumed to be asthma during service.  

Based on both Dr. Balingit's and the November 2008 VA examiner's opinions as well as the Veteran's own statements, the Board finds that the Veteran's asthma clearly and unmistakably existed prior to his military service.  In this regard, both physicians reviewed the Veteran's records, to include his service treatment records, and the relevant medical literature.  Both noted that medical literature indicates that childhood asthma may go into remission and may never reappear; however, a certain percentage do have recurrence in adulthood.  As reported by the November 2008 VA examiner, the definition of recur is "to occur again after an interval."  Additionally, she indicated that in none of the literature is it stated that an individual is cured of childhood asthma and that asthma in adulthood is a new disease, rather the adult asthma is a recurrence of the childhood disease.  Dr. Balingit also indicated that childhood asthma may recur where there is a triggering event.  Therefore, the Board that the Veteran's asthma clearly and unmistakably existed prior to his military service.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's bronchial asthma clearly and unmistakably pre-existed service. The Board must also determine whether there is clear and unmistakable evidence that such disorder was not aggravated by service.

In this regard, the Veteran's service treatment records reflect that, in June 1951, he was diagnosed with perennial asthma.  It was noted that he had severe asthma between the ages of 10 and 14, but he had no difficulty with asthma or other related symptoms until June 1, 1951.  It was reported that a cough and wheezing respirations recurred while the Veteran was fighting the Camp Pendleton grass fire and had persisted.  The Veteran was admitted to the hospital with an acute asthma attack on June 7, 1951.  On June 14 and 21, 1951, it was noted that he was asymptomatic.  On June 27, 1951, he was found fit for duty and discharged.

On July 27, 1951, the Veteran was admitted to the sick list with complaints of recurrent attacks of difficult breathing and wheezing respiration.  He was admitted to the hospital with a diagnosis of perennial asthma.  It was noted that he had recurrent attacks of bronchial asthma from ages 10 to 14 and such attacks recurred in June 1951, when he had been hospitalized.  During his hospitalization, it was noted that he had several mild attacks of bronchial asthma.

The Veteran appeared before a Clinical Board and, thereafter, returned to active training on August 9, 1951, which resulted in a severe recurrence of asthma.  He was admitted to the hospital on August 15, 1951, and started on symptomatic treatment.  He continued to have occasional mild asthma attacks in August 1951 and September 1951.   

On August 24, 1951, the Veteran appeared before a PEB.  It was determined that he was unfit to perform the duties of his rank by reason of physical disability, specifically, perennial asthma, allergens unknown.  It was determined to be permanent in nature and had existed prior to service.  The PEB further determined that such was not incurred in or aggravated by military service.

In a statement received in February 2008, Dr. Balingit, after reviewing the Veteran's service treatment records and post-service treatment records, opined that the Veteran's asthma recurred as a result of a triggering event, namely his inhalation of smoke while fighting forest fires during his military service.  Dr. Balingit reported that smoke inhalation was a well-known trigger for asthma.  He noted that the Veteran was able to complete rigorous military training without breathing complaints prior to his fire fighting activities.  Immediately thereafter, he suffered six asthma attacks and two were of such a severity so as to require hospitalization.  Dr. Balingit also noted that, after military service, the Veteran continued to experience periodic asthma symptoms, which became a chronic condition and, by 1987, he had developed chronic bronchial asthma.  As such, Dr. Balingit concluded that the Veteran's asthma is clearly related to his fighting fires during military service.  

In contrast, the November 2008 VA examiner, after reviewing the Veteran's service treatment records and post-service treatment records, opined that it would be resorting to mere speculation to report that any current pulmonary diagnosis that the Veteran carries is related to pre-service asthma or to any in-service incident.  The VA examiner noted that as there were no pre-service PFTs, in-service PFTs, or PFTs within one year of service discharge, it cannot be said that service aggravated the Veteran's pre-existing asthma.  Additionally, the VA examiner observed that there was no objective evidence of treatment for a pulmonary condition after discharge from service in 1951 until 1994.  Moreover, the VA examiner determined that there was no evidence of asthma on December 2008 PFTs as evidenced by normal FEV1/FVC and no change with a bronchodilator.  Additionally, the examiner noted that PFTs from 2002 contained in the claims file showed a normal FEV1/FVC ratio and, therefore, strictly speaking, asthma could not be objectively diagnosed.  

As determined by the Court in the June 2011 Memorandum Decision, the Veteran's asthma was aggravated by his service.  Specifically, the Court found that the evidence failed to establish that the Veteran did not undergo a permanent increase in asthma in service.  Rather, such seemed to suggest that the Veteran had dormant asthma upon entry to service, but that it recurred after he fought forest fires and continued to cause him problems in the years after service.  

In this regard, the Board notes that, by history, the Veteran had not had an asthma attack from the time he was 14 (i.e., circa 1944) until he was diagnosed with perennial asthma in June 1951 as a result of fighting the Camp Pendleton grass fire.  Moreover, during service, he was hospitalized three times for asthma and was discharged due to such disorder.  Additionally, Dr. Balingit opined the Veteran's asthma recurred as a result of a triggering event, namely his inhalation of smoke while fighting forest fires during his military service.  

As such, the Board finds that, in light of the remainder of the evidence of record, the November 2008 VA examiner's opinion that it would be resorting to mere speculation to report that the Veteran's current disorder is related to pre-service asthma or to any in-service incident, and that it cannot be said that service aggravated the Veteran's pre-existing asthma, does not rise to the level of clear and unmistakable evidence.

Therefore, the Board finds that the evidence does not clearly and unmistakably show that the Veteran's pre-existing bronchial asthma was not aggravated by service.  As such, the presumption of soundness has not been rebutted.  Thus, the remaining inquiry is whether the Veteran, who is considered physically sound with respect to his respiratory system upon service entrance, incurred bronchial asthma during his military service.  As determined by the Court in the Memorandum Decision, the Veteran's asthma was aggravated by service and, therefore, the Board must now consider whether there is a nexus between the Veteran's current asthma and his in-service aggravation.  

In this regard, Dr. Balingit, after reviewing the Veteran's service treatment records and post-service treatment records, opined that the Veteran's asthma recurred as a result of a triggering event, namely his inhalation of smoke while fighting forest fires during his military service.  He also noted that, after military service, the Veteran continued to experience periodic asthma symptoms, which became a chronic condition and, by 1987, he had developed chronic bronchial asthma.  As such, Dr. Balingit concluded that the Veteran's asthma is clearly related to his fighting fires during military service.  As Dr. Balingit reviewed the record, considered the Veteran's history, has treated him for years, and offered an opinion with clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this regard, while there are no medical records dated prior to 1994 contained in the claims file, the Veteran himself has repeatedly stated that he sought treatment for asthma from his service discharge to the present time.  In this regard, when he filed his claim in December 1998, the Veteran submitted a list of physicians who had treated him within a year after his service discharge through the present time, namely from 1952 to 1998.  VA attempted to obtain such records; however, was not successful in obtaining those dated prior to 1994.  Moreover, in September 2005, the Veteran testified competently and credibly that he has been treated for asthma from his service discharge to the present time.  In contrast, the VA examiner's opinion that it would be resorting to mere speculation to report that the Veteran's current disorder is related to any in-service incident fails to offer a clear conclusion and, as such, is accorded no probative weight.  Id.  

Moreover, while there are no medical records dated prior to 1994 contained in the claims file, the Veteran himself has repeatedly stated that he sought treatment for asthma from his service discharge to the present time.  Specifically, when he filed his claim in December 1998, the Veteran submitted a list of physicians who had treated him within a year after his service discharge through the present time, namely from 1952 to 1998.  VA attempted to obtain such records; however, was not successful in obtaining those dated prior to 1994.  Furthermore, in September 2005, the Veteran testified competently and credibly that he has been treated for asthma from his service discharge to the present time.  

Therefore, in light of Dr. Balingit's probative opinion and the Veteran's competent and credible testimony that he has been consistently treated for asthma since the time of his service discharge, the Board resolves all reasonable doubt in his favor and finds that his bronchial asthma had its onset during his military service and, as such, service connection is warranted.


ORDER

Service connection for bronchial asthma is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


